Title: To George Washington from Major General Alexander McDougall, 21 May 1778
From: McDougall, Alexander
To: Washington, George


                    
                        Sir
                        Fish Kill [N.Y.] May 21st 1778
                    
                    I am honored with your favor of the 17th by Express; and shall wait your future Commands at this Place. I am entirely agreed with your Excellency in Opinion, that New-York will be the last place of the United States the Enemy will quit. The Inclosed from Colonel Graham is the last Advice I have had from that City to be relyed on. He commands a Corps of New Levies of near 200 men; now at Tarry-Town; and intends to draw nearer the Enemy.
                    Governor Clinton who knows his Character says of him, that he is very artful in gaining Intelligence.
                    On the 16th a young woman of good reputation had Leave to come out of New York by Powles-Hook; to her Brother in this Neighbourhood. I examined her Yesterday; but she could not inform me of any thing of moment; except the Enemy’s refusing her to come out by Kings-Bridge, altho’ she importuned much for it, which corresponds with Colonel Graham’s Account. I think it probable I shall have some Advice to Day from the Enemy; and shall communicate it.
                    General Gates arrived here the 18th and takes the Command to Day.
                    The Arms from Albany are in a Train for East-Town.
                    Wooding and watering Transports and putting the heavy Baggage on Board are no Evidence to me of the Enemy’s Intentions to leave you. These must be done before he can move finally; but will be no Derangment of his Affairs; if he should incline to risque an attack upon you. May not all this be done to lull us into Security; or to tempt us to make Detachments?
                    The Proceedings of the Court of Enquiry have been delayed, occasioned by the Difficulties I mentioned to you in a former Letter which I have not been able to remove. But I shall now be in a Condition to attend to it, without Delay.
                    I have taken the Liberty to inclose a Copy of our Strength and that of the Enemy. I am with great Truth and Regard your Excellency’s very humble Servant
                    
                        Alexr McDougall
                    
                